      Case 4:19-cv-01837 Document 1-1 Filed on 05/21/19 in TXSD Page 1 of 24



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

DWIGHT GARDNER,                   §
    Plaintiff,                    §
                                  §
v.                                §                CIVIL ACTION NO.         4:19-cv-1837
                                  §
REPUBLIC WASTE SERVICES OF TEXAS, §
LTD AND REPUBLIC WASTE SERVICES §
OF TEXAS GP, INC.                 §
     Defendants.                  §

                                EXHIBIT A
             INDEX OF MATTERS FILED WITH NOTICE OF REMOVAL

No.           Document

1.            Plaintiff’s Original Petition and Request for Disclosures – Filed April 12, 2019

2.            Citation and Affidavit of Service – Republic Waste Services of Texas, Ltd. –
              Served April 23, 2019

3.            Citation and Affidavit of Service – Republic Waste Services of Texas GP, Inc. –
              Served April 23, 2019

4.            Defendant Republic Waste Services of Texas, Ltd.’s Original Answer – Filed
              May 21, 2019

5.            Defendant Republic Waste Services of Texas GP, Inc.’s Original Answer – Filed
              May 21, 2019

6.            Case Summary (Docket Sheet)

7.            List of Counsel of Record




INDEX OF MATTERS FILED WITH NOTICE OF REMOVAL – Page 1 of 1
Case 4:19-cv-01837 Document 1-1 Filed on 05/21/19 in TXSD Page 2 of 24




                          No. 1
     Case 4:19-cv-01837 Document 1-1 Filed on 05/21/19 in TXSD Page 3 of 24                              4/12/2019 3:25 PK
                                                                              Marilyn Burgess - District Cleric Harris Count-
                                                                                                   Envelope No. 3274917!
                            2019-26341 / Court: 215                                                           By: Joshua Ha
                                                                                                  Filed: 4/12/2019 £25 P&

                                     CAUSE NO.

DWIGHT GARDNER,                                       §        IN THE DISTRICT COURT OF
                                                      §
         Plaintiff,                                   §
                                                      §
v.                                                    §
                                                      §            HARRIS COUNTY, TEXAS
REPUBLIC WASTE SERVICES OF TEXAS,                     §
LTD. and REPUBLIC WASTE SERVICES                      §
OF TEXAS GP, INC.                                     §
                                                      §
         Defendants.                                  §                   JUDICIAL DISTRICT

        PLAINTIFFS ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW Plaintiff Dwight Gardner and for cause of action would respectfully show

this Honorable Court as follows:

                              I.      DISCOVERY CONTROL PLAN

         1.      Plaintiff hereby asserts discovery in the above-referenced cause of action is'

intended to be conducted under Level 2 of Texas Rule of Civil Procedure 190.3.


                                           H.      PARTIES

         2.      Plaintiff Dwight Gardner is a resident of Harris County, Texas.

         3.      Defendant Republic Waste Services of Texas, Ltd. is a Texas corporation that can

be served through its registered agent, CT Corporation System, at 1999 Bryan St., Ste. 900,

Dallas, TX 75201. Hereinafter, Defendant Republic Waste Services of Texas GP, Inc. and

Defendant Republic Waste Services of Texas GP, Inc. will be collectively referred to as

“Defendant Companies.”

         4.      Defendant Republic Waste Services of Texas GP, Inc. is a Delaware corporation

doing business in the state of Texas that can be served through its registered agent, CT
  Case 4:19-cv-01837 Document 1-1 Filed on 05/21/19 in TXSD Page 4 of 24



Corporation System, at 1999 Bryan St., Ste. 900, Dallas, TX 75201. Hereinafter, Defendant

Republic Waste Services of Texas GP, Inc. and Defendant Republic Waste Services of Texas

GP, Inc. will be collectively referred to as “Defendant Companies.”


                              in.      JURISDICTION AND VENUE

       5.      This court has subject-matter jurisdiction over this matter pursuant to the common

law of the State of Texas. This court has personal jurisdiction over the above-referenced parties

because all of the parties are Texas residents or are conducting business in the State of Texas.

       6.      Venue for this action is proper in Harris County, Texas, pursuant to Texas Civil

Practice and Remedies Code 15.002(b). In accordance with Tex. R. Civ. Pro. 47, Plaintiff seeks

damages in excess of $1,000,000.00.


                                 IV.     STATEMENT OF FACTS

       7.      On or around October 12, 2018, Plaintiff Dwight Gardner was performing work

on behalf of Defendant Companies. Part of his job assignment included regularly visiting a

landfill owned by Defendant Companies and, while there, assisting with emptying on-sitc

dumpsters owned by Defendant Companies.

       8.      After emptying one such dumpster, Plaintiff Dwight Gardner attempted to close

the dumpster's door. However, the dumpster was poorly maintained and in an unreasonably

dangerous condition.

       9.      As a result of the dumpster’s poor condition, Plaintiff Dwight Gardner’s left hand

was violently crushed in the process of trying to close the dumpster’s door, causing Plaintiff

Dwight Gardner to suffer severe and debilitating injury to his hand.

       10.     Plaintiff Dwight Gardner has been unable to perform his job duties for Defendant

                                                 2
  Case 4:19-cv-01837 Document 1-1 Filed on 05/21/19 in TXSD Page 5 of 24



Companies since then due to his injuries. Plaintiff Dwight Gardner has incurred significant

medical expenses, which are continuing to accrue and will continue to accrue for the foreseeable

future. Plaintiff Dwight Gardner’s injuries have also impacted his family and caused Plaintiff

Dwight Gardner severe pain and mental anguish.


                                    V.       CAUSES OF ACTION

          11.   Plaintiff Dwight Gardner incorporates the allegations above as if fully set forth

herein.

   A. Negligence / Premises Liability

          12.   Defendant Companies proximately caused the incident complained of herein through

the following enumerated negligent acts and/or omissions:

                Failing to provide a safe work place;

                Failing to provide adequate training;

                Placing Plaintiff Dwight Gardner in a dangerous position and failing to act as a

                reasonable person in preventing harm;

                Failing to provide appropriate equipment for Plaintiff Dwight Gardner’s use;

                Failing to warn Plaintiff Dwight Gardner of the dangers associated with the task;

                Failing to warn Plaintiff Dwight Gardner of dangers associated with the equipment

                provided by Defendant Companies.

                In failing to remove, eliminate or abate the dangerous conditions which existed at all

                times material hereto; and

                                 B. REQUEST FOR DISCLOSURE

          13.   Pursuant to Texas Rule of Civil Procedure 194, Plaintiff requests that Defendants

disclose, within 30 days of the service for this request, the information or material described in

                                                   3
  Case 4:19-cv-01837 Document 1-1 Filed on 05/21/19 in TXSD Page 6 of 24



Rule 194.2.

                                        C JURY DEMAND

       14.      Plaintiff Dwight Gardner demands a jury trial.


                                    D. PRAYER FOR RELIEF

       15.      Plaintiff Dwight Gardner prays that citation issue and be served upon Defendant

Companies requiring them to appear and answer. Plaintiff Dwight Gardner seeks damages in

excess of the minimum jurisdictional limits of this court, monetary relief in excess of

$1,000,000, pre-judgment and post-judgment interest, court costs, and all such other relief to

which Plaintiff Dwight Gardner shows himself justly entitled, including but not limited to:

             • Actual damages;
             • Past and future lost wages;
             • Past and future medical expenses;
             • Past and future pain and suffering;
             • Past and future mental anguish;
             • Past and future impairment;
             • Past and future loss of household services;
             • Attorney’s fees and expenses.


                                      Respectfully submitted,
                                      WILLIAMS, KHERKHER, HART, BOUNDAS, L.L.P.

                                      By: /s/Elov Gaitan______
                                      JIM HART
                                      State Bar No. 09147400
                                      ELOYE. GAITAN
                                      State Bar No. 00790730
                                      CESAR TAVARES
                                      State Bar No. 24093726
                                      8441 Gulf Freeway, Suite 600
                                      Houston, Texas 77017-5051
                                      (713) 230-2200
                                      (713) 643-6226 [facsimile]
                                      PIDept@williamskherkher.com


                                                 4
Case 4:19-cv-01837 Document 1-1 Filed on 05/21/19 in TXSD Page 7 of 24




                          No. 2
Case 4:19-cv-01837 Document 1-1 Filed on 05/21/19 in TXSD Page 8 of 24             4/25/2019 3:56 PM




                                                                                                  CertifiedDocumentNumber:84969852-Page1of2
                                                        Marilyn Burgess - District Clerk Harris County
                                                                             Envelope No. 33077262
                                                                                    By: Joshua Bovell
                                                                            Filed: 4/25/2019 3:56 PM
CertifiedDocumentNumber:84969852-Page2of2   Case 4:19-cv-01837 Document 1-1 Filed on 05/21/19 in TXSD Page 9 of 24
              Case 4:19-cv-01837 Document 1-1 Filed on 05/21/19 in TXSD Page 10 of 24




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this May 21, 2019


     Certified Document Number:        84969852 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
Case 4:19-cv-01837 Document 1-1 Filed on 05/21/19 in TXSD Page 11 of 24




                          No. 3
Case 4:19-cv-01837 Document 1-1 Filed on 05/21/19 in TXSD Page 12 of 24            4/26/2019 11:38 AM




                                                                                                   CertifiedDocumentNumber:84977214-Page1of2
                                                         Marilyn Burgess - District Clerk Harris County
                                                                              Envelope No. 33097973
                                                                                     By: Joshua Bovell
                                                                           Filed: 4/26/2019 11:38 AM
CertifiedDocumentNumber:84977214-Page2of2   Case 4:19-cv-01837 Document 1-1 Filed on 05/21/19 in TXSD Page 13 of 24
              Case 4:19-cv-01837 Document 1-1 Filed on 05/21/19 in TXSD Page 14 of 24




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this May 21, 2019


     Certified Document Number:        84977214 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
Case 4:19-cv-01837 Document 1-1 Filed on 05/21/19 in TXSD Page 15 of 24




                          No. 4
     Case 4:19-cv-01837 Document 1-1 Filed on 05/21/19 in TXSD Page 16 of 24                         5/21/2019 11:04 AM
                                                                           Marilyn Burgess - District Clerk Harris County
                                                                                                Envelope No. 33734583
                                                                                                         By: Lisa Thomas
                                                                                             Filed: 5/21/2019 11:04 AM

                                   CAUSE NO. 2019-26341

DWIGHT GARDNER,                             §                    IN THE JUDICIAL DISTRICT
    Plaintiff,                              §
                                            §
v.                                          §                        215TH DISTRICT COURT
                                            §
BFI WASTE SERVICES OF TEXAS, LP             §
AND REPUBLIC WASTE SERVICES                 §
OF TEXAS, LTD.                              §
     Defendants.                            §                     HARRIS COUNTY, TEXAS

           DEFENDANTS BFI WASTE SERVICES OF TEXAS, LP AND
       REPUBLIC WASTE SERVICES OF TEXAS, LTD.’S ORIGINAL ANSWER

        Defendants BFI Waste Services of Texas, LP and Republic Waste Services of Texas, Ltd.

(collectively “Republic”) files their Original Answer and would respectfully show the following:

                                                I.

                                     GENERAL DENIAL

        1.       Republic, in accordance with Rule 92 of the Texas Rules of Civil Procedure,

denies generally each and every allegation in Plaintiff’s Original Petition and demands strict

proof thereof.

                                           PRAYER

        2.       For these reasons, Defendants BFI Waste Services of Texas, LP and Republic

Waste Services of Texas, Ltd. asks this Court to dismiss Republic from the instant suit and/or

enter judgment that Plaintiff Dwight Gardner takes nothing from Republic, that Republic be

awarded its costs, and that Republic be awarded such other and further relief to which it is

entitled.




DEFENDANT’S ORIGINAL ANSWER - Page 1 of 2
    Case 4:19-cv-01837 Document 1-1 Filed on 05/21/19 in TXSD Page 17 of 24



                                                   Respectfully submitted,

                                                   GLAST, PHILLIPS & MURRAY, P.C.

                                                   BY:     /s/ Joseph D. Zopolsky
                                                           Joseph D. Zopolsky
                                                           State Bar No. 24033500
                                                           James C. Erdle, Jr.
                                                           State Bar No. 24069680
                                                           Misty M. Escobedo
                                                           State Bar No. 24066810

                                                   14801 Quorum Drive, Suite 500
                                                   Dallas, Texas 75254-1449
                                                   972.419.8300
                                                   972.419.8329 facsimile
                                                   jzopolsky@gpm-law.com
                                                   jerdle@gpm-law.com
                                                   mescobedo@gpm-law.com

                                                   COUNSEL FOR DEFENDANT
                                                   BFI WASTE SERVICES OF TEXAS, LP
                                                   AND REPUBLIC WASTE SERVICES
                                                   OF TEXAS, LTD.

                               CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing document was served upon
all counsel of record in the above-captioned cause, pursuant to TEX. R. CIV. P. 21a on this 21st
day of May 2019, by:

Hand Delivery:               ____________
Electronic Service:               XX
Fax Transmittal:             ____________

                                                   /s/ Joseph D. Zopolsky
                                                   Joseph D. Zopolsky




DEFENDANT’S ORIGINAL ANSWER - Page 2 of 2
Case 4:19-cv-01837 Document 1-1 Filed on 05/21/19 in TXSD Page 18 of 24




                          No. 5
     Case 4:19-cv-01837 Document 1-1 Filed on 05/21/19 in TXSD Page 19 of 24



                                     CAUSE NO. 2019-26341

DWIGHT GARDNER,                                §                  IN THE JUDICIAL DISTRICT
    Plaintiff,                                 §
                                               §
v.                                             §                      215TH DISTRICT COURT
                                               §
REPUBLIC WASTE SERVICES OF                     §
TEXAS, LTD AND REPUBLIC WASTE                  §
SERVICES OF TEXAS GP, INC.                     §
                                               §
       Defendants.                             §                   HARRIS COUNTY, TEXAS

            DEFENDANT REPUBLIC WASTE SERVICES OF TEXAS GP, INC’S
                            ORIGINAL ANSWER

       Defendant Republic Waste Services of Texas GP, Inc. (“Republic”) files its Original

Answer and would respectfully show the following:

                                                   I.

                                       GENERAL DENIAL

       1.        Republic, in accordance with Rule 92 of the Texas Rules of Civil Procedure,

denies generally each and every allegation in Plaintiff’s Original Petition and demands strict

proof thereof.

                                             PRAYER

       2.        For these reasons, Defendant Republic Waste Services of Texas GP, Inc. asks this

Court to dismiss Republic from the instant suit and/or enter judgment that Plaintiff Dwight

Gardner takes nothing from Republic, that Republic be awarded its costs, and that Republic be

awarded such other and further relief to which it is entitled.




DEFENDANT’S ORIGINAL ANSWER - Page 1 of 2
    Case 4:19-cv-01837 Document 1-1 Filed on 05/21/19 in TXSD Page 20 of 24



                                                   Respectfully submitted,

                                                   GLAST, PHILLIPS & MURRAY, P.C.

                                                   BY:     /s/ Joseph D. Zopolsky
                                                           Joseph D. Zopolsky
                                                           State Bar No. 24033500
                                                           James C. Erdle, Jr.
                                                           State Bar No. 24069680
                                                           Misty M. Escobedo
                                                           State Bar No. 24066810

                                                   14801 Quorum Drive, Suite 500
                                                   Dallas, Texas 75254-1449
                                                   972.419.8300
                                                   972.419.8329 facsimile
                                                   jzopolsky@gpm-law.com
                                                   jerdle@gpm-law.com
                                                   mescobedo@gpm-law.com

                                                   COUNSEL FOR DEFENDANTS
                                                   REPUBLIC WASTE SERVICES
                                                   OF TEXAS, LTD AND REPUBLIC
                                                   WASTE SERVICES OF TEXAS GP, INC.

                               CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing document was served upon
all counsel of record in the above-captioned cause, pursuant to TEX. R. CIV. P. 21a on this 21st
day of May 2019, by:

Hand Delivery:               ____________
Electronic Service:               XX
Fax Transmittal:             ____________

                                                   /s/ Joseph D. Zopolsky
                                                   Joseph D. Zopolsky




DEFENDANT’S ORIGINAL ANSWER - Page 2 of 2
Case 4:19-cv-01837 Document 1-1 Filed on 05/21/19 in TXSD Page 21 of 24




                          No. 6
5/21/2019                               Office of
                 Case 4:19-cv-01837 Document   1-1HarrisFiled
                                                        County on
                                                               District Clerk - Marilyn
                                                                    05/21/19            Burgess Page 22 of 24
                                                                                   in TXSD
                                              Chronological Case History
  Style                GARDNER, DWIGHT vs. REPUBLIC WASTE SERVICES OF TEXAS LTD
  Case Number          201926341 Case Status   Active - Civil Case Type    PERSONAL INJ (NON-AUTO)
  File Court           215       File Date     4/12/2019      Next Setting N/A

      Date             Type                                                     Description
     4/12/2019       ACTIVITY       JURY FEE PAID (TRCP 216) COURT: 215

     4/12/2019       DOCUMENT       ORIGINAL PETITION COURT: 215 ATTORNEY: GAITAN, ELOY ERNESTO PERSON FILING: GARDNER, DWIGHT
     4/23/2019        SERVICE       PERSON SERVED: REPUBLIC WASTE SERVICES OF TEXAS LTD (TEXAS CORPORATION) CAN BE SERVEDTHROUGH ITS
                                    REGISTERED AGENT CT CORPORATION SYSTEM SERVICE TYPE: CITATION CORPORATE INSTRUMENT:
                                    APPLICATION FOR WRIT OF CERTIORARI
     4/23/2019        SERVICE       PERSON SERVED: REPUBLIC WASTE SERVICES OF TEXAS GP INC (DELAWARE CORPORATION) CANBE SERVED
                                    THROUGH ITS REGISTERED AGENT CT CORPORATION SYSTEM SERVICE TYPE: CITATION CORPORATE
                                    INSTRUMENT: APPLICATION FOR WRIT OF CERTIORARI




https://www.hcdistrictclerk.com/edocs/public/ChronologicalListing.aspx?Get=coOgPHGDwVplQ2sruPmaSQuRlSX4VI2poHLJhhp+7/8bKCcfMImxfNcz…   1/1
Case 4:19-cv-01837 Document 1-1 Filed on 05/21/19 in TXSD Page 23 of 24




                          No. 7
   Case 4:19-cv-01837 Document 1-1 Filed on 05/21/19 in TXSD Page 24 of 24



                IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

DWIGHT GARDNER,                   §
    Plaintiff,                    §
                                  §
v.                                §           CIVIL ACTION NO.      4:19-cv-1837
                                  §
REPUBLIC WASTE SERVICES OF TEXAS, §
LTD AND REPUBLIC WASTE SERVICES §
OF TEXAS GP, INC.                 §
     Defendants.                  §

                          LIST OF COUNSEL OF RECORD

WILLIAMS, KHERKHER, HART, BOUNDAS, LLP
Jim Hart
State Bar No. 09147400
Eloy E. Gaitan
State Bar No. 00790730
Cesar Tavares
State Bar No. 24093726
8441 Gulf Freeway, Suite 600
Houston, Texas 77017-5051
713.230.2200
713.643.6226 facsimile
pidept@williamskherker.com
Counsel for Plaintiff Dwight Gardner

GLAST, PHILLIPS & MURRAY, P.C.
Joseph D. Zopolsky
Attorney-In-Charge
State Bar No. 24033500
Of Counsel:
James C. Erdle, Jr.
State Bar No. 24069680
14801 Quorum Drive, Suite 500
Dallas, TX 75254-1449
972.419.8300
972.419.8329 facsimile
jzopolsky@gpm-law.com
jerdle@gpm-law.com
Counsel for Defendants Republic Waste Services of Texas, Ltd. and Republic Waste
Services of Texas GP, Inc.
